Citation Nr: 1430745	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-35 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a respiratory disability, to include bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION


The Veteran served on active duty from June 1967 to June 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2013, the Veteran testified at a Board hearing at the RO before the undersigned Acting Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disability, to include chronic bronchitis.  He claims that he developed breathing problems in service, possibly as a result of his exposure to environmental toxins such as asbestos, fiberglass, and chemicals used in the course of his duties as an airframe specialist.  He reports that his breathing problems have persisted since his separation from service.  

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  After reviewing the available record, the Board finds that additional evidentiary development is necessary prior to further appellate consideration.

VA's duty to assist includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including VA and the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2013).  

The record on appeal shows that SSA has determined that the Veteran has been disabled within the meaning of the Social Security Act since since July 16, 2009, as a result of multiple disabilities, including a respiratory disability, chronic obstructive pulmonary disease (COPD).  Although the Veteran has submitted an excerpt from a favorable SSA determination, complete records from SSA have not yet been obtained.  The Board finds that VA is required to undertake the necessary efforts to obtain the Veteran's records from SSA, as they appear relevant to his VA claim.  McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

In addition, at his August 2013 Board hearing, the Veteran testified that in the early 1970's to the early 1980's, he received emergency treatment for bronchitis at the VA Medical Center in Tampa, Florida.  The earliest clinical records from that facility are dated in November 2009.  Given the nature of the issue on appeal, the AOJ must undertake the necessary efforts to obtain these earlier records.  

VA's duty to assist also includes making reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, such as records from a private physician.  Such reasonable efforts will generally consist of an initial request for the records and at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  A claimant, however, has an obligation to provide VA with enough information to identify and locate existing records and authorize the release of these records in a form acceptable to the custodian.  Id.

At his August 2013 Board hearing, the Veteran testified that he had received treatment from private physicians for his chronic bronchitis.  He indicated that his primary care physician, Dr. Patrick Watson, had started him on Albuterol in the late 1980's or the early 1990's.  A review of the record indicates that although the Veteran submitted a VA Form 21-4142 authorizing the release of records from Dr. Watson, it does not appear the the RO undertook the necessary efforts to obtain these records.  This must be remedied on remand.  

Finally, the Board observes that since the RO last considered this matter in the August 2010 Statement of the Case, relevant evidence has been associated with the record, including VA clinical records dated to August 2013 reflecting treatment for a respiratory disability, including with an Albuterol inhaler.  Absent a waiver, this evidence must be considered by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask him to identify all sources of medical treatment for his respiratory disability since June 1971.  After obtaining the necessary authorizations, the AOJ should undertake the necessary efforts to obtain copies of treatment records from any provider identified by the Veteran, to include Dr. Patrick Watson.

2.  The AOJ should contact the Social Security Administration and request copies of records pertaining to the Veteran's award of disability benefits, to include a copy of any decision rendered and the records upon which such decision was based.  

3.  The AOJ should undertake the necessary efforts to obtain complete clinical records pertaining to the Veteran from the Tampa VAMC for the period from January 1970 to November 2009, and from August 2013 to the present.  

4.  After the development requested above is completed, the Veteran should be scheduled for a VA respiratory examination to determine the nature and etiology of his current respiratory disability.  The claims folder (including Virtual VA and VBMS) must be reviewed.  After examining the Veteran and reviewing the record, the examiner should be asked to identify all current respiratory disabilities found on examination.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current respiratory disability identified on examination was incurred in service or otherwise causally related to the Veteran's active service or any incident therein.  A complete rationale for all opinions must be provided.

5.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the Veteran and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



